   Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF FLORIDA
                        PENSACOLA DIVISION

IN RE: 3M COMBAT ARMS                       Case No. 3:19md2885
EARPLUG PRODUCTS
LIABILITY LITIGATION
                                            Judge M. Casey Rodgers
This Document Relates to All Cases          Magistrate Judge Gary R. Jones


                                    NOTICE

      On February 17, 2021, the Court entered Common Benefit Order No. 3, ECF

No. 1659, but inadvertently failed to attach the referenced Participation Agreement

as an exhibit to the Order. The Court apologizes for any inconvenience. Common

Benefit Order No. 3 is hereby amended to include, as Exhibit A, the attached

Participation Agreement.

      SO ORDERED, on this 18th day of February, 2021.


                               M. Casey Rogers
                               M. CASEY RODGERS
                               UNITED STATES DISTRICT JUDGE
Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 2 of 8




                 Exhibit A
    Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 3 of 8




           MDL 2885 – 3M COMBAT ARMS EARPLUG PRODUCTS
                        LIABILITY LITIGATION
               ATTORNEY PARTICIPATION AGREEMENT

       This Participation Agreement is made this ___ day of ____________, 20___,

by and between the Plaintiffs’ Executive Committee (“PEC”), appointed by the

United States District Court for the Northern District of Florida in MDL No. 2885,

and:       _____________________________________________              (hereinafter

“Participating Counsel”).

       WHEREAS, the PEC, in association with other attorneys working for the

common benefit of plaintiffs have developed or are in the process of developing

work product which will be valuable in the litigation of state and federal court

proceedings involving claims of 3M Combat Arms Earplug-related injuries (the

“Common Benefit Work Product”); and

       WHEREAS, the Participating Counsel are desirous of acquiring the Common

Benefit Work Product and establishing an amicable, working relationship with the

PEC for the mutual benefit of their clients;

       NOW, THEREFORE, in consideration of the covenants and promises

contained herein, and intending to be legally bound hereby, the parties agree as

follows:




                                          1
     Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 4 of 8




       Scope of Agreement

1.    This Participation Agreement is a private cooperative agreement between

      plaintiffs’ attorneys to share Common Benefit Work Product pursuant to the

      Common Benefit Order(s) entered by the Court in MDL 2885 and this

      Participation Agreement.

2.    This Agreement incorporates by reference any and all Orders of the Court

      entered, or which may subsequently be entered, regarding, inter alia, common

      benefit administration and/or assessments and incorporates fully herein all

      defined terms from such Order(s). Participating Counsel agree to be bound by

      the Court’s determination on common benefit attorney fee awards, attorney fee

      allocations, and expense awards, and Participating Counsel knowingly and

      expressly waive any right to appeal those decisions or the ability to assert the

      lack of enforceability of the Court’s Orders or to otherwise challenge their

      adequacy.

3.    This Agreement applies to each and every claim, case, or action arising from

      the use of 3M Combat Arms Earplugs in which the Participating Counsel has

      or will have a financial interest, whether the claim, case, or action is currently

      filed in state or federal court, or is unfiled, or is on a tolling agreement.

      Participating Counsel shall produce a list that correctly sets forth the name of

      each client represented by them and/or in which they have an interest in the


                                           2
     Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 5 of 8




      attorney fee, regardless of what that interest is, and shall provide the initial list

      to the Common Benefit Special Master and CPA within 45 days of signing of

      this Agreement. Participating Counsel shall supplement the list every 90 days

      thereafter. The signed Agreement and list of claimants shall be emailed to

      randy@sansomcpa.com and the original copies mailed to:

      Randall L. Sansom
      Randall L. Sansom, CPA, PA
      87 Baybridge Dr
      Gulf Breeze, FL 32561


      Rights and Privileges of Participating Counsel

4.    Any plaintiffs’ attorney who executes this Agreement is entitled to receive the

      Common Benefit Work Product created by those attorneys who have also

      executed, or have been deemed to have executed, the Participation Agreement,

      regardless of the venue in which the attorney’s cases are pending.

5.    Upon request of the Participating Counsel, the PEC will provide within a

      reasonable time to the Participating Counsel, to the extent developed, the

      Common Benefit Work Product, including access to the PEC’s virtual

      depository, and, if and when developed a complete trial package.

6.    As the litigation progresses and Common Benefit Work Product continues to

      be generated, the PEC will provide Participating Counsel with such work-

      product and will otherwise cooperate with the Participating Counsel to


                                            3
     Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 6 of 8




      coordinate the MDL litigation and any related state litigation for the benefit of

      the plaintiffs.

7.    Participating Counsel are also eligible to submit for consideration claims for

      reimbursement of common benefit costs and time submissions for authorized

      common benefit work in accordance with the terms of the Court’s Common

      Benefit Orders. Should the Court at some future point establish a percentage

      assessment to be held back from each claimant’s Gross Monetary Recovery 1

      (“Assessment”) and funds be available for distribution to Participating Counsel

      pursuant to and subject to any Order of the Court, Participating Counsel may

      apply to the Court for common-benefit fees and reimbursement of expenses,

      provided that the time worked and/or expenses incurred are in compliance with

      the Court’s Common Benefit Orders. Specifically, such work and/or expense

      must have been:

                    a. For the common benefit;

                    b. Appropriately authorized; and

                    c. Timely and properly submitted.




1
   A “Gross Monetary Recovery” occurs when a claimant or his/her counsel either
agrees or have agreed, for monetary consideration, to settle, compromise, dismiss,
or reduce the amount of a claim or, without without trial, recover a judgment for
monetary damages or other monetary relief, including compensatory and punitive
damages, with respect to any 3M Combat Earplugs claim.
                                           4
     Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 7 of 8




      Obligations of Participating Counsel

8.    Should the Court at some future point establish an Assessment, Participating

      Counsel and their law firms agree to deposit, or cause to be deposited, the

      Assessment into the common benefit fund designated as the repository for such

      Assessments. It is the intention of the parties that, absent extraordinary

      circumstances, such Assessment would be in full and final satisfaction of any

      present or future obligation on the part of each claimant and/or Participating

      Counsel to contribute to any fund for the payment or reimbursement of any

      legal fees, services or expenses incurred by, or due to, the PEC, Participating

      Counsel, and/or any other counsel eligible to receive disbursements a common

      benefit fund pursuant to an Order of the Court regarding assessments.

      Attorney-Client Contracts

9.    Both the PEC and the Participating Counsel recognize the importance of

      individual cases and the relationship between case-specific clients and their

      attorneys. The PEC recognizes and respects the value of the contingency fee

      agreement as essential in providing counsel to those who could not otherwise

      avail themselves of adequate legal representation, and it is the intent of the PEC

      to urge the Court to not interfere with any such agreements so long as they

      comport with the applicable state bar rules and/or state court orders.




                                           5
      Case 3:19-md-02885-MCR-GRJ Document 1660 Filed 02/18/21 Page 8 of 8




PLAINTIFFS’ EXECUTIVE COMMITTEE

By:



PARTICIPATING COUNSEL

By:




                                       6
